— Stephens J.

By the Court.

delivering the opinion.
The charge asked by the counsel of Scott in this case, would have been right if the indictment had been for renting out a gaming house; for then the purpose for which Scott had rented out the house would have been the gist of the matter. But the indictment was for keeping a gaming house, and if he controlled the house and used it for gaming, it was very immaterial whether he had, before that time, let somebody else have it on rent or not. If the house was in his possession when the gaming took place in it, with his consent, he was guilty. The Court substantially so charged,.-
Judgment affirmed.